898 F.2d 155
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaac W. THOMAS, Petitioner-Appellant,v.O.I. WHITE, Warden, Federal Correctional Institute Memphis;Bureau of Prisons;  J. Michael Quinlan, Directorof Bureau of Prisons, Respondents-Appellees.
No. 89-5777.
United States Court of Appeals, Sixth Circuit.
March 22, 1990.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and AVERN COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Isaac W. Thomas appeals the dismissal without prejudice of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  Thomas, a federal prisoner, alleged that his federal parole was improperly revoked and that he has not been given credit for amounts of time due toward his sentence.  The district court dismissed the petition for failure to exhaust available administrative remedies.  Upon consideration, we affirm the dismissal for reasons other than those stated by the district court.   See Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985) (per curiam).


4
First, the claims asserted by petitioner in the district court were rejected by another panel of this court in Thomas v. Keohane, Case Nos. 88-6216/6318 (6th Cir.  June 14, 1989).  Second, petitioner raises claims not presented in the district court which will not be considered in the first instance on appeal.   See Pinney Dock & Transp. Co. v. Penn Cent. Corp., 838 F.2d 1445, 1461 (6th Cir.), cert. denied, 109 S.Ct. 196 (1988).


5
Therefore, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation